906 P.2d 868 (1995)
138 Or. App. 296
Sheldon Wilbert MARTIN, Appellant,
v.
G.H. BALDWIN, Superintendent, Eastern Oregon Correctional Institution, Respondent.
CV 93-0758; CA A85796.
Court of Appeals of Oregon.
Submitted on Record and Briefs October 4, 1995.
Decided December 13, 1995.
Michael E. Rose, Portland, filed the brief, for appellant.
Theodore R. Kulongoski, Attorney General, Virginia L. Linder, Solicitor General, and David B. Thompson, Assistant Attorney General, filed the brief, for respondent.
Before RIGGS, P.J., and LANDAU and LEESON, JJ.
PER CURIAM.
Petitioner argues that he is entitled to post-conviction relief because he was indicted by a grand jury that was constitutionally inadequate, in that the grand jury was reduced in size to fewer than seven members without notice to him. Even assuming that *869 the indictment was constitutionally defective, that defect, if any, does not constitute a basis for post-conviction relief. Goodwin v. State of Oregon, 125 Or.App. 359, 363, 866 P.2d 466 (1993), rev. den. 319 Or. 80, 876 P.2d 783 (1994).
Affirmed.